Citation Nr: 1545440	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-01 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left shoulder disorder.

2.  Entitlement to service connection low back disorder.

3.  Entitlement to service connection for left knee disorder.

4.  Entitlement to service connection for left hip disorder.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve and had a period of active duty from March 2003 to April 2004.  
	
These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that February 2012 correspondence from the Veteran constitutes a timely notice of disagreement with the January 2012 rating decision that denied his claim for service connection for tinnitus.  However, a statement of the case (SOC) has not been provided for that particular issue.  Therefore, the claim must be remanded.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The Board also notes that the Veteran was afforded a VA examination in August 2012 in connection with his claims for service connection a left shoulder disorder, a low back disorder, a left knee disorder, and a left hip disorder.  The examiner assessed him as having shoulder pain low back pain, joint pain in the left lower leg, and left hip pain, but no other diagnosis or medical opinion was provided.

Notably, the Veteran served in the in the Southwest Asia theater of operations during the Persian Gulf War.  In this regard, his DD Form 214 indicates that he served in Iraq/Kuwait from April 2, 2003, to March 22, 2004.  See 38 C.F.R. § 3.317.

Muscle pain and joint pain are among the list of signs and symptoms that may represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness" for which a Persian Gulf veteran may be presumptively service-connected.  See 38 C.F.R. § 3.317(a),(b)(4)-(5).  Therefore, the Board finds that an additional medical opinion is needed to address whether these claimed conditions are an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case (SOC) addressing the issue of entitlement to service connection for tinnitus. 

Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any left shoulder, low back, left hip, and left knee disorders that may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of left shoulder, low back, left hip, and left knee disorders that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a)  Upon clinical examination, does the Veteran have a current disorder involving his left shoulder, low back, left knee, and left hip?  If so, he or she should specifically identify all disorders. 

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology.

b)  For each diagnosed left shoulder, low back, left knee, and left hip disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder is causally or etiologically related to the Veteran's military service. 

c)  If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available for review.

4.  The AOJ should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

